DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 September 2020 has been entered.
 
Status of the Claims
This action is in response to papers filed 18 September 2020 in which claim 1 was amended. The amendments have been thoroughly reviewed and entered. 
The rejections in the Office Action dated 26 June 2020, not reiterated below, are withdrawn in view of the amendments. 
Applicant’s arguments have been thoroughly reviewed and are discussed below as they apply to the instant grounds for rejection. 
New grounds for rejection are discussed.
Claims 1, 3, 5-8, 12, 14-15 are under prosecution.  

Specification
The disclosure is objected to because of the following informalities: Figure 10 contains numerous nucleic acid sequences that are not identified by SEQ IDS NO:.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-8, 12, 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, (b) defines the analysis compartment housing a nanoparticle-based multiplex optical detector.   The instant specification describes a nanoparticle-based producing a signal.  However, the specification does not teach or suggest that the analysis compartment comprises an optical detector. 
[0009] As such, in an embodiment, the present invention provides for an automated multiplex detector system, the system including: (a) a nucleic acid amplification compartment for amplifying nucleic acid of one or more targets in a sample, and (b) an analysis compartment in communication with the amplification compartment, the analysis compartment housing a nanoparticle-based multiplex detector configured for receiving the amplified nucleic acid of the amplification compartment and producing a signal that correlates the amplified nucleic acid with the presence of the one or more targets in the sample. 
[0018] In another embodiment of the system of the present invention, the nanoparticle-based multiplex detector in any of the previous embodiments includes a quantum dot barcode assay. 
[0019] In another embodiment of the system of the present invention, the nanoparticle-based multiplex detector in any of the previous embodiments includes a multicomponent nucleic acid enzyme (MNAzyme) based gold nanoparticle (GNP) assay. (emphasis added)
Therefore, the instant specification does not provide support for the nanoparticle-based multiplex optical detector as recited in Claim 1. 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claims 1, 3, 5-8, 12, 14-15 are indefinite in Claim 1 because (b) is drawn to an analysis compartment comprising a nanoparticle-based multiplex optical detector and (c) is drawn to a communication device comprising a device for imaging optical emissions.  Therefore the claim defines two optical detectors without defining how the detectors relate to each other or further define the first mentioned optical detector.   It is suggested that the claim be amended to clarify. 
Claims 1, 3, 5-8, 12, 14-15 are further indefinite in Claim 1(b) because the syntax is confusing: 
the analysis compartment including a microwell chip, primary probes comprising quantum dot barcodes the surface of the microwell chip, secondary probes, capture ligands to the multiple targets of interest coupled to the primary probes, and detection ligands to the multiple targets of interest coupled to the secondary probes to produce optical emissions (emphasis added)

It is suggested that the claim be amended to clearly define the chip and probes. 
	Claims 1, 3, 5-8, 12, 14-15 are indefinite in Claim 1(c) for the recitation “a camera and a display and a moveable objective means” because the multiple “and” renders the recitation confusing. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 12,14 are rejected under 35 U.S.C. 103 as being unpatentable over Battrell et al (2009/0325276, published 31 December 2009) in view of Chee et al (USP 6,544,732, issued 8 April 2003), Piepenburg et al (IDS: 9/16) and Malik et al (2011/0207137, published 25 August 2011).
Regarding Claim 1, Battrell teaches an automated, portable, POC multiplex detection system (e.g. Abstract, ¶ 21, ¶ 142), the system comprising an amplification compartment (403) for non-PCR amplification (e.g. isothermal amplification, ¶ 46), an analysis compartment (451) in fluidic communication with the amplification compartment and comprising a plurality of target-specific probes for capture and analysis of amplified product (e.g. ¶ 83), a nucleic acid extraction compartment (404) for delivering nucleic acids to the amplification compartment and reagent storage comprising sub-
Battrell teaches the analysis component comprises a plurality of beads comprising target-binding capture probes and secondary probes having target-binding probes and detection e.g. color encoded beads and the probe-captured amplicons are detected in the analysis compartment using optical device e.g. optical fiber (e.g. ¶ 45) 
 Battrell does not specifically teach the beads comprise quantum dot (QD) barcodes. 
However, QD barcoded beads were well-known in the art at the time the invention was made as taught by Chee
Chee also teaches a system for multiplex detection, the system comprising an array of capture beads, the beads comprising quantum dot encoded optical signature (e.g. col. 3, lines 41-55), the beads further comprising a target-specific probe and the device further comprising labeled secondary target-specific probes (col. 28, line 51-col. 29, line 24).  
One of ordinary skill would have reasonably utilized the encoded beads of Chee in the device of Battrell for the expected benefit of utilizing an extremely high density array of randomly immobilized beads as taught by Chee (e.g. col. 3, lines 40-55, col. 5).  
Chee further teaches the array substrate is a fiber optic bundle connected to a light source and sensor (e.g. col. 24, lines 5-30) but are silent regarding an objective.  
Battrell and Chee teach optical components including light source, optical fiber and optical sensor.  Battrell further teaches the system comprises a host controller and remote microprocessor (¶ 142) which clearly suggest a wireless communication but the 
However, portable devices comprising wireless communication devices for imaging and analyzing nucleic acid amplification were well-known in the art as taught by Malik (e.g. Fig. 1 and related text).
Malik teaches a portable POC device for amplification comprising assay, analysis and reagent storage compartments wherein the analysis compartment comprises a smartphone optically communicating via optical lens movable relative to the smartphone for imaging and analyzing amplification (e.g. ¶ 27-29, ¶ 32, ¶ 40-47, Fig. 1-2 and related text).
Malik teaches that coupling a portably assay system to the consumer electronic device (e.g. smartphone) provide numerous advantages e.g. enables an untrained person to perform the assay, display results, communicate results and maintain a log of results for individual patients (e.g. ¶ 40-47).
One of ordinary skill would have reasonably utilized the consumer electronic device of Malik with the portable/POC device of Battrell for the expected advantages as taught by Malik. 
Battrell teaches the system comprises fluidic circuit for on-board reagent storage and delivery for sample preparation and nucleic acid amplification (e.g. ¶ 142, Examples 2-5) and specifically teaches non-PCR amplification such as isothermal amplification (¶ 46) but is silent regarding isothermal recombinase PCR (RPA).
However, isothermal RPA reagent were well-known in the art as taught by Piepenburg who teaches that RPA provides sensitive, specific and rapid detection of 
Regarding Claim 3, Battrell teaches the amplification compartment includes multiple amplification reaction channels (431-445) and inlet for delivering amplification reagents to the amplification channel (e.g. see fluidic path between reagent reservoirs (405-406) to amplification compartment (430)(Fig. 4 and related text).
Regarding Claims 5-6, Battrell teaches the extraction compartment (404) includes a main channel leading into, through and out of the chamber and inlets for receiving reagents from the sub-compartments, the compartments comprising lysis buffer (403), magnetic beads and buffer (452/454), wash buffer (406), each with inlets for controlled delivery of the reagents to chambers and a permanent magnet for bead transport (Fig. 3-4 and related text, e.g. ¶ 81-85) and a sample inlet for receiving the sample (401).
	Regarding Claim 12, Battrell teaches the signal is fluorescent or color and quantifiable (e.g. Fig. 11 and related text, ¶ 45).
	Regarding Claim 14, Battrell teaches the reagents are in solution or dry (e.g. ¶ 133).  Malik teaches the reagents are lyophilized or liquid (¶ 32).




s 1, 3, 5-7, 12, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Battrell et al (2009/0325276, published 31 December 2009) in view of Chee et al (USP 6,544,732, issued 8 April 2003), Piepenburg et al (IDS: 9/16) and Malik et al (2011/0207137, published 25 August 2011) as applied to Claim 1 above and further in view of Bau et al (2010/0035349, published 11 February 2010) and Petersen et al (2002/0042125, published 11 April 2002).
Regarding Claims 1, 3, 5-7, 12, 14-15, Battrell, Chee, Piepenburg and Mailik teach the detector of Claims 1, 3, 5, 12, 14 as discussed above the (e.g. Fig. 6).  
Battrell teaches a sample inlet (401), an inlet for lysis reagents from chamber (403), and further teaches an inlet for amplification reagents from chamber (406) and define the reagents comprising beads (e.g. ¶ 45), a lysis zone (402), binding zone (404), washing zone (404), outlet for waste (40-480) and outlet for extracted nucleic acids from chamber 404 (see Fig. 4) and gates separating fluidic communication between the reagent compartments and reaction chambers but does not specifically teach the magnetic beads/binding zone being separated from the lysis zone as defined by Claim 7 and 15.
However, analytical device for extracting, washing, amplifying and detecting nucleic acids were well-known in the art to provide a series of reagent storage reservoirs connected to zones of a reaction channel via inlets and isolating gate/valves for sequential introduction of those reagents as taught by Bau (see Fig. 14 and related text) and Petersen (e.g. Fig. 2 and related text, ¶ 119 with binding-reagent magnetic beads). 

One of ordinary skill would have reasonably modified the device of Battrell by utilizing the series of inlets of Bau and/or Petersen for the expected benefit of protocol-specific reagents of specific type and number arranged in series to thereby enable sequential protocol-specific processing of the sample as desired in the art (e.g. Petersen, ¶ 83-94).



Claims 1, 3, 5-8, 12, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Battrell et al (2009/0325276, published 31 December 2009) in view of Chee et al (USP 6,544,732, issued 8 April 2003), Piepenburg et al (IDS: 9/16), Malik et al (2011/0207137, published 25 August 2011),  Bau et al (2010/0035349, published 11 February 2010) and Petersen et al (2002/0042125, published 11 April 2002) as applied to Claim 7 above and further in view of Chang-Yen et al (2011/0137018, published 9 June 2011).
Regarding Claims 1, 3, 5-8, 12, 14-15, Battrell, Chee, Piepenburg, Malik, Bau and Peterson teach the detector of Claims 1, 3, 5-7 and 12, 14-15 as discussed above. 

However, arrayed permanent magnets were well-known in the art as taught by Chang-Yen (e.g. Fig. 1C-D).  Chang-Yen teaches the arrayed magnets dynamically vary the magnetic field to trap, purify and selectively elute the desired species (e.g. ¶ 29-30, ¶ 38-39).   Therefore one of ordinary would have reasonably utilized the arrayed magnets of Chang-Yen for the expected benefit of high-purity selection of desired species as taught by Chang-Yen (e.g. ¶ 29).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5-8, 12, 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,345,240. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a detection system for 

 
Response to Arguments
	Applicant’s arguments have been reviewed but are deemed moot in view of the amendments, withdrawn rejections and new grounds for rejection.

Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETTY J FORMAN whose telephone number is (571)272-0741.  The examiner can normally be reached on Monday-Wednesday 6:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BETTY J. FORMAN
Primary Examiner
Art Unit 1634



/BETTY J FORMAN/Primary Examiner, Art Unit 1634